Appeal from an order of the Family Court, Yates County (W. Patrick Falvey, J.), entered March 18, 2005 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that respondent neglected the children and sexually abused Christina A.M.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order that, inter alia, adjudged that he neglected his daughter and his girlfriend’s daughter and that he sexually abused his girlfriend’s daughter. Contrary to respondent’s contention, Family Court did not abuse its discretion in determining that the out-of-court statements of the daughter of respondent’s girlfriend were sufficiently corroborated by the testimony of the sexual abuse validator (see Matter of Nicole V., 71 NY2d 112, 118-119 [1987]; Matter of Colberdee C., 2 AD3d 1316 [2003]). Although we agree with respondent that the court erred in admitting in evidence the statements concerning prior allegations of abuse inasmuch as those statements were inadmissible hearsay, we nevertheless conclude that the error is harmless (see generally Matter of *1065Nathaniel W., 24 AD3d 1240 [2005], lv denied 6 NY3d 711 [2006]; Matter of Cynthia C., 234 AD2d 929 [1996]). Present— Pigott, Jr., PJ., Scudder, Kehoe, Smith and Pine, JJ.